Beck, J.
It appears from the evidence in the record that when the lands belonging, to the estate of Charles W. Landers were divided by agreement between • the living heirs of Qharles W. Landers, the living heirs were of the opinion that Henry Shurter, who had intermarried with Lola Landers and who survived her, had no interest in the estate of Charles W. Landers, although the death of the latter antedated the death of Henry Shurter’s wife; and under this impression they made a division of the lands belonging to the Charles W. Landers estate, awarding and assigning certain parcels of land, which had been divided into six lots, to the living heirs of Charles W. Landers. The applicant for partition bought from the heirs of Charles W. Landers four lots of land awarded to the heirs under the distribution referred to, and subsequently bought all of the interest of Henry Shurter in the estate of Charles W. Landers, that is, a one-seventh undivided interest in that estate; and he now contends that he is entitled to a partition, not of all the lands belonging to the estate of Charles W. Landers, but of that lot or parcel of land which had been awarded to Sanford Landers, one of the sons of Charles W. Landers, and which had passed by purchase to the defendant.
We are of the opinion that the finding in this case in favor of the defendant was the only verdict that' could have been rendered under the facts of the case. The interest which the petitioner took under the deed from Henry Shurter was a one-seventh undivided interest in all the lands belonging to the Charles W. Landers estate, and under that deed he would have been entitled, as against all the'heirs of Charles W. Landers, to a partition of those lands. But where there had been a division of the lands of Charles W. Landers among his living heirs, as appears to have been made among these parties, and the several lots into which the land was divided were awarded to the several claimants, one who bought an undivided interest in the- entire estate of Charles W. Landers could not, after having purchased four of the six lots or parcels into which the' entire estate of Charles W. Landers had been divided by agreement, hold those lots which he had purchased and insist upon a partition of a single one of the segregated lots or parcels of land which had been set apart and. awarded in the division of the Landers estate to one of the heirs. The deed of Henry Shurter conveyed to the petitioner a one-seventh interest *428in the entire body of land belonging to the estate of Charles W. Landers, but did not give to him a one-seventh interest in any particular segregated portion of those lands. We do not think that the petitioner can hold as his own the four parcels of land which he bought from the other heirs of Charles W. Landers as the lots which were awarded to them in the division of their ancestor’s estate, and have that division of the estate held good so far as regards the lots of land purchased by him, and yet, without regard to the considerations which may have moved Sanford Landers, another one of the heirs, to consent to the division, claim and have awarded to him under partition proceedings a one-seventh interest in the parcel of land originally awarded to Sanford Landers.

Judgment affirmed.


All the Justices concur.